Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
DETAILED ACTION
Applicant filed an RCE on 6/13/22. claims 1-20 were pending. In the instant claim amendments, claims 1-4, 6, 8-9, 11-12, 14, and 17, no claims are added or canceled, thus claims 1-20 will be pending. After careful consideration of the applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a non-final rejection.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott 20170017958
2013/0024364 to Shrivastava
As per claim 1, 9, and 17, Scott discloses;
at a primary computing device associated with a primary account:  Scott(0037 accounts)
receiving, 
Scott(0189, 0277) a request to perform an action associated with the secondary account is associated with the primary account; 
Receiving, from a secondary computing device associated with a secondary account, Scott(0189, 0277, one or more second wallets and a plurality of payment options…)
identifying a payment registration characteristic of a payment registration associated with the primary account; Scott (0071, 0037)
receiving identity information associated with the primary account based on the payment registration characteristic; Scott(0125)
receiving a verification indicator; and in response determining that the identity information corresponds to the verification indicator:  Scott(0128)
 generating a payment verification token authorizes the action requested by the secondary account Scott(0183,8, 0328)
Here, Scott discloses that the first and second payment accounts are trusted and in the same wallet (0309). Literally however, are they “associated” 
Here Shrivastava teaches parent/child accounts, 
which are associated with each other,
And has limited access to actions relative to the primary account (0083, parent/child debit accounts…. Controls on usage would be a form of limited access compared to the parent account,  see also 0143, maximum amount limits…. For spouse or child) 
It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the payment system of Scott with the control apparatus of Shrivastava for the motivation of providing the consumer with various ways to pay for goods and services. (0008)


As per claims 2,10 Scott discloses;
The method of claim 1, further comprising determining a payment registration type based on the payment registration characteristic.  
Scott(0058)

As per claims 3, 11, Scott discloses; The method of claim 2, further comprising: in response to the payment registration characteristic indicating that the primary account includes a first type of payment registration, generating the verification indicator.  
Scott(0059)

As per claims 8, 16 Scot discloses; The method of claim 7, wherein the verification indicator includes at least one verification question and wherein the identity information includes a verification information responsive to the at least one verification question.  Scott(0062, password)

As per claims 4, 12, and 14 Scott discloses; The method of claim 3, wherein the verification indicator includes at least one biometric challenge and wherein the identity information includes biometric information.  
Scott(0062)

Claim 6 is similar to claim 4.

As per claims 5, 13, Scott discloses; The method of claim 2, further comprising, in response to the payment registration characteristic indicating that the primary account includes a second type of payment registration, receiving, from a server associated with the payment registration, the verification indicator.  Scott(0062)

As per claims 7, 15 Scott discloses; The method of claim 2, further comprising, in response to the payment registration characteristic indicating that the primary account includes a third type of payment registration, receiving, from a server associated with the payment registration, the verification indicator.  
Scott(0062)


As per claim 18 Scott discloses; The primary computing device of claim 17, wherein the primary account and the secondary account belong to a shared account.  
Scott(0097)

As per claim 19 Scott discloses;
The primary computing device of claim 17, wherein the secondary account is associated with another client device.  
Scott(0097)

As per claim 20 Scott discloses; The primary computing device of claim 17, wherein the action of the secondary account includes one of setting up the secondary account and accessing content by the secondary account.
Scott(0098)



Response to Arguments
Applicant filed an RCE on 6/13/22. claims 1-20 were pending. In the instant claim amendments, claims 1-4, 6, 8-9, 11-12, 14, and 17, no claims are added or canceled, thus claims 1-20 will be pending. After careful consideration of the applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a non-final rejection.


Claim Objections - moot


Rejections under 35 U.S.C. §103 
Claims 1-20 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Scott (U.S. 2017/0017958). 

Amended claim 1 recites the limitations of a primary computing device receiving, from a secondary computing device, a request to perform an action. The Office cites Scott at paragraphs [0189 and 0277] against these limitations. 

However, this portion of Scott only contemplates that a single device-the mobile device 110-is capable of selecting from a variety of payment options to perform a transaction. There is no discussion of the mobile device 110 (i.e., the primary computing device) receiving a request from a separate and distinct computing device to perform an action-let alone an action associated with a secondary account that is linked to both the primary computing device and the secondary computing device. For at least this reason, Applicant asserts that amended claim 1 is distinguished from the disclosure of Scott. 
P50199US1/29700US.1 8 


Additionally, claim 1 recites the limitations of the primary computing device receiving a verification indicator
and determining that the identity information corresponds to the verification indicator. Applicant emphasizes that these limitations involve the claimed primary computing device (itself) performing a verification by comparing two sets of information possessed by the primary computing device. the Office cites Scott at paragraph [0128] against these limitations. However, this portion of Scott discloses a technique whereby the devices 110 are in possession of information (e.g., certificates / tokens) that enable other devices e.g., merchant devices and trusted platforms-to verify the devices 110. In other words, the devices 110 do not (themselves) perform verifications on-device-instead, the devices 110 transmit their own certificates / tokens to other devices so that the other devices can verify the devices 110. For this additional reason, Applicant asserts that amended claim 1 is distinguished from the disclosure of Scott. 


Here the applicant arguments re: “other devices” might not be persuasive as this is not literally claimed. However, in regards to the amended subject matter re: limited access…. As per claim 1, the examiner has provided further art, rendering this argument to be generally moot in view of new grounds of rejection. 


Dependent claims 2-8 and similar dependents for claims 9,17 are argued by virtue of dependency on claim 1. 

Claims 9,17 are argued for the same reasons as claim 1.


Conclusion
A search on IP.com provided the following references

Authentication at Scale IEEE (2013)
A Survey on Identity Management for the Future Network IEEE 2013

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698